In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-2267
RONALD PALMER,
                                              Plaintiff-Appellant,
                                 v.

MARION COUNTY, CITY OF INDIANAPOLIS,
and SHERIFF JACK COTTEY,
                                 Defendants-Appellees.
                    ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
     No. IP 99-1020-C-B/S—V. Sue Shields, Magistrate Judge.
                          ____________
    ARGUED DECEMBER 11, 2002—DECIDED MAY 1, 2003
                   ____________


  Before COFFEY, EASTERBROOK, and DIANE P. WOOD,
Circuit Judges.
  COFFEY, Circuit Judge.        Plaintiff Ronald Palmer
(“Palmer”) appeals the district court’s grant of summary
judgment disposing of his lawsuit against the City of
Indianapolis, Marion County (Indiana), and Sheriff Jack
Cottey. Palmer brought this claim under 42 U.S.C. § 1983,
alleging injuries resulting from violations of his constitu-
tional rights. In addition, Palmer claims that the defen-
dants negligently trained, hired, and supervised correc-
tional officers under Indiana law. The court’s granting of
the defendants’-appellees’ motion for summary judgment
was proper, for there is no genuine issue of fact dealing
2                                                No. 02-2267

with the question of whether the defendants adopted a
pattern, custom, or policy of an unconstitutional nature. We
affirm.


                    I. BACKGROUND
  Because this is an appeal from summary judgment, this
Court views the facts in the light most favorable to Palmer.
Lewis v. Richards, 107 F.3d 549, 551 (7th Cir. 1997). In
1996 Palmer, a 23-year-old African American, was arrested
and charged with bank robbery and held as a probation
violator for a previous crime. The arrest constituted a
violation of his current probation status for a prior auto
theft conviction in Marion County. In November 1996,
Palmer was transferred from the Boone County Jail to the
Marion County Jail to await a hearing on the probation
violation. On August 11, 1997, a fight ensued and Palmer
was attacked by a group of inmates belonging to a gang
known as the Gangster Disciples. During the altercation,
Palmer was hit on the back of his head with a door handle
and struck several times with fists, but admittedly suf-
fered no injuries warranting treatment. When queried by
correctional officers as to the identity of his assailants,
Palmer initially refused to reveal their names out of fear
of being labeled a “snitch.” After being assured by jail
guards that he would be moved to another part of the jail
for his safety, Palmer identified his assailants by their
nicknames.1
  Shortly after identifying his assailants Palmer was placed
in the reclassification cell, and the next day he was relo-
cated to Cell Block 2T, located adjacent to Cell Block 2W.



1
  Although Palmer only knew his assailants by their nicknames,
he claims that the officers knew the identities of the inmates
in which he referred.
No. 02-2267                                                3

Upon discovering that he had been reassigned to Cell
Block 2T, Palmer told the correctional officers escorting him
that he could not be placed in 2T because he had been
involved in a gang-related incident and Palmer was in fear
that other members of the Gangster Disciples were pres-
ently confined in 2T. Furthermore, Palmer knew from
experience that the inmates in Cell Blocks 2T and 2W
were in contact with one another. Accordingly, Palmer
was afraid that members of the Gangster Disciples in 2T
would retaliate against him for having identified his
attackers in the Cell Block 2W incident the previous day.
One officer acknowledged remembering the incident to
which Palmer referred and another officer offered Palmer
the choice of confinement in 2T or solitary confinement
(“deadlock”). Initially Palmer requested to be taken to
deadlock, but after the officer insisted that the gang
members had been relocated away from Cell Block 2T and
promised that if anything happened the prison officers
would promptly respond, Palmer agreed to transfer to 2T.
  While approaching 2T, Palmer recognized familiar faces.
After again expressing his concern, Palmer hesitantly
entered the cell block with the intention of staying only
a couple of minutes before reporting a problem necessitat-
ing his transfer. Palmer entered an empty room in the cell
block and was looking through his personal belongings
when another inmate entered the room and asked him if
his name was Ron and also had he just come from 2W.
Palmer denied that his name was Ron and stated that he
had neither been incarcerated in 2W nor had he been
involved in an altercation with the Gangster Disciples. The
inmate accused Palmer of lying and left the room. Palmer
attempted to hurriedly organize his possessions and was
about to dart out the door to call for intervention, when he
was pushed back in the room and surrounded by roughly
ten inmates. The other inmates closed the cell door behind
them and accused Palmer of being a snitch. Palmer’s pleas
4                                              No. 02-2267

to be released were ignored and, after threatening Palmer
for a short period of time, the other inmates attacked him,
brutally beating and punching him as well as stabbing
him with the sharp end of a broken broom handle. Palmer
was backed up against a wall and eventually knocked to
the floor, at which point the other inmates stomped on him
until he lost consciousness.
  When he awoke there was blood everywhere, the door
to the room was locked shut, and cardboard had been
placed over the door’s window to keep correctional officers
from seeing what was inside. When Palmer kicked at the
door for help, another inmate entered the room and told
Palmer that if he kicked the door again, the inmate
would kill him. When that inmate left, others returned with
towels and ordered Palmer to clean the blood up. Palmer
was so weak he was unable to stand. The other inmates
kicked him a few more times then left the room and Palmer
again passed out. Palmer was discovered the next day by
an inmate not involved in the assault. When correctional
officers entered Cell Block 2T to remove Palmer, they
discovered another beaten detainee in a different room
of the cell block who had been held hostage at least a day
longer than Palmer. One of the jail’s medical personnel
examined Palmer and concluded that Palmer needed
immediate hospitalization. Palmer was hospitalized for
about four days and thereafter returned to the Marion
County Jail and assigned to the medical block before be-
ing transferred to another correctional facility. The in-
mates who were allegedly involved in the beating were
later prosecuted.
  In June 1999, Palmer filed suit in the Marion County
Superior Court, alleging that the City of Indianapolis,
Marion County, and Sheriff Jack Cottey—in both his
individual and official capacity—violated Palmer’s constitu-
tional rights because they were deliberately indifferent to
Palmer’s safety by adopting a widespread practice of
No. 02-2267                                                5

segregating inmates by race as well as by failing to safe-
guard the health and well-being of the inmates from attacks
thrust upon them by other detainees. Palmer also alleged
federal civil rights and Indiana state law claims against the
defendants for negligently hiring and failing to properly
train and supervise correctional officers. Palmer did not
name as defendants the individual correctional officers who
were allegedly involved in exposing him to a serious risk
of harm but did allege that these unnamed defendants
violated his constitutional rights by failing to take the
necessary precautionary steps to protect him after being
advised of the dangers. The defendants removed the suit
to federal court and after a hearing the court granted
summary judgment in favor of the defendants on all of
Palmer’s claims ruling that Palmer had failed to demon-
strate that either an unconstitutional policy of the defen-
dants existed or that it was because of such a policy that
he was attacked and suffered serious injury.


                     II. DISCUSSION
  “[T]his court reviews a grant of summary judgment de
novo, viewing all of the facts and drawing all reasonable
inferences therefrom in favor of the nonmoving party.” Cent.
States, Southeast & Southwest Areas Pension Fund v.
White, 258 F.3d 636, 639 (7th Cir. 2001). “Summary
judgment is proper where ‘the pleadings, depositions,
answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.’ ” Cengr v.
Fusibond Piping Sys., Inc., 135 F.3d 445, 450 (7th Cir.
1998) (quoting Fed. R. Civ. P. 56(c)). “ ‘Only disputes over
facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of sum-
mary judgment. Factual disputes that are irrelevant or
6                                                No. 02-2267

unnecessary will not be counted.’ ” Abrams v. Walker, 307
F.3d 650, 653 (7th Cir. 2002) (quoting Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986)).
  Palmer claims that defendants are liable under 42 U.S.C.
§ 1983 because they deprived Palmer of rights secured
by the United States Constitution. In particular, Palmer
claims the defendants violated his rights under the Eighth
Amendment’s Cruel and Unusual Punishment Clause
as incorporated into the Fourteenth Amendment. The
defendants argued and the court concluded that Palmer’s
claims arose under the Fourteenth Amendment’s Due
Process Clause because he was a pretrial detainee as
opposed to a convicted prisoner. See Butera v. Cottey, 285
F.3d 601, 605 (7th Cir. 2002) (“Because [plaintiff] was a pre-
trial detainee and had not yet been convicted of a crime, his
section 1983 claim is analyzed under the Fourteenth
Amendment’s Due Process Clause rather than under the
Eighth Amendment’s Cruel and Unusual Punishment
Clause.”). The confusion about the constitutional predicate
for Palmer’s claims arises from the uncertainty as to
whether a detainee awaiting a hearing on a probation
violation can be “punished” under the Eighth Amendment.
Brown v. Harris, 240 F.3d 383, 388 (4th Cir. 2001) (noting
the “uncertainty about whether [a detainee awaiting
a hearing on a probation violation] was a pretrial detainee
or a convicted prisoner”). “[T]he state does not acquire
the power to punish with which the Eighth Amendment
is concerned until after it has secured a formal adjudica-
tion of guilt in accordance with due process of law.”
Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977); see also
Bell v. Wolfish, 441 U.S. 520, 535 (1979) (“[U]nder the
Due Process Clause, a [pretrial] detainee may not be
punished prior to an adjudication of guilt in accordance
with due process of law.”). Although Palmer had pre-
viously been convicted of auto theft, the underlying crime
relating to Palmer’s probation violation, at the time he
No. 02-2267                                                  7

was assaulted and was being held at the Marion County
Jail, he was awaiting a hearing on his probation violation.
Thus, to determine which provision of the Constitution
Palmer’s claims implicate, this Court would need to de-
cide whether the underlying car theft conviction or the
establishment of a probation violation operates as the
“formal adjudication” required under the Eighth Amend-
ment.
   Such an inquiry would be purely academic because
Palmer alleged in his complaint that he was protected from
the “deliberate indifference” of jail officials towards prison-
ers’ safety; “deliberate indifference” is the recognized
standard of protection afforded to both convicted prisoners
and pretrial detainees under the Eighth and Fourteenth
Amendments respectively. County of Sacramento v. Lewis,
523 U.S. 833, 849-50 (1998); Cavalieri v. Shepard, 321 F.3d
616, 620 (7th Cir. 2003); Butera, 285 F.3d at 605; Brown,
240 F.3d at 388; Frake v. City of Chicago, 210 F.3d 779, 781
(7th Cir. 2000). Deliberate indifference whether in the
prison or jail context requires Palmer to establish two
elements. First, Palmer must objectively show that he
was incarcerated under conditions posing a “substantial
risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 834
(1994); Langston v. Peters, 100 F.3d 1235, 1237 (7th Cir.
1996). Second, Palmer must establish that the defen-
dants had knowledge of and disregarded the risk to his
safety. See Farmer, 511 U.S. at 837 (“[A] prison official
cannot be found liable . . . unless the official knows of and
disregards an excessive risk to inmate health or safety.”);
Lewis v. Richards, 107 F.3d 549, 553 (7th Cir. 1997)
(“[Plaintiff] must demonstrate that the defendants had
‘actual knowledge of an impending harm easily preventable,
so that a conscious, culpable refusal to prevent the harm
can be inferred from the defendants failure to prevent it.’ ”
(quoting McGill v. Duckworth, 944 F.2d 344, 348 (7th Cir.
1991))). However, this Court has frequently reiterated
8                                                No. 02-2267

that there is no requirement that jail officials, acting in
their official capacity, ensure the safety of their inmates
and the “existence or possibility of other better policies
which might have been used does not necessarily mean
that the [jail officials were] being deliberately indifferent.”
Butera, 285 F.3d at 605. Thus, in order to overturn sum-
mary judgment, Palmer must demonstrate a genuine
question of fact as to whether the defendants were de-
liberately indifferent to his safety. Zentmyer v. Kendall
County, Ill., 220 F.3d 805, 810 (7th Cir. 2000).


        A. The Sheriff in His Individual Capacity
  Palmer has made no showing that Sheriff Cottey was
personally involved in the decision making allegedly
amounting to violation of Palmer’s constitutional rights;
thus, we can dispose of Palmer’s claims against Sheriff
Cottey in his individual capacity in short order. Because
“§ 1983 does not allow actions against individuals merely
for their supervisory role of others,” Zimmerman v. Tribble,
226 F.3d 568, 574 (7th Cir. 2000), “[i]ndividual liability
under 42 U.S.C. § 1983 can only be based on a finding
that the defendant caused the deprivation at issue.” Kelly
v. Mun. Courts of Marion County, 97 F.3d 902, 909 (7th Cir.
1996). In addition to the element of deliberate indif-
ference, Lewis, 107 F.3d at 553, § 1983 lawsuits against
individuals require personal involvement in the alleged
constitutional deprivation to support a viable claim.
Zentmyer, 220 F.3d at 811; Zimmerman, 226 F.3d at 574;
Davis v. Zirkelbach, 149 F.3d 614, 619 (7th Cir. 1998).
Although direct participation is not necessary, there must
at least be a showing that the Sheriff acquiesced in some
demonstrable way in the alleged constitutional violation.
Kelly, 97 F.3d at 909; Rascon v. Hardiman, 803 F.2d 269,
274 (7th Cir. 1986). To prevail on his claim, Palmer must
establish that Sheriff Cottey actually knew that Palmer
No. 02-2267                                                  9

was assigned to Cell Block 2T and that the Sheriff inferred
from that assignment that there was a substantial risk of
serious harm to Palmer. See Farmer, 511 U.S. at 837 (“the
official must both be aware of facts from which the infer-
ence could be drawn that a substantial risk of serious
harm exists, and he must also draw the inference”); Lewis,
107 F.3d at 553 (“the official must actually know and
disregard the risk to incur culpability”). Palmer, however,
has failed to make any showing that Sheriff Cottey
had knowledge of the initial fight in Cell Block 2T, or the
risk Palmer faced when he was assigned to Cell Block 2W.


                   B. Municipal Liability
   With respect to his claims against the City of Indiana-
polis and Marion County, although the Supreme Court has
held that municipalities are susceptible to liability under
§ 1983, Monell v. Dep’t of Soc. Servs. of City of New York,
436 U.S. 658, 690 (1978), “municipalities cannot be held
liable for § 1983 claims under a theory of respondeat
superior.” Garrison v. Burke, 165 F.3d 565, 571 (7th Cir.
1999) (citing Monell, 436 U.S. at 691); accord Zirkelbach,
149 F.3d at 619; Sivard v. Pulaski County, 17 F.3d 185, 188
(7th Cir. 1994). Thus, to establish a genuine question of
fact as to whether these government entities were deliber-
ately indifferent to Palmer’s safety, Palmer is required
to establish that the entities have a custom or policy
that contributed to the infliction of the assault and his
resulting injury. Frake, 210 F.3d at 781; Garrison, 165 F.3d
at 571; see also Butera, 285 F.3d at 605 (“[I]f the Sheriff
had notice of a substantial risk of serious harm to [plain-
tiff] . . . through the general conditions at the Jail, and he
devised no policies or devised inadequate policies to at-
tempt to prevent the assault, he would be ‘deliberately
indifferent’ and [plaintiff] would prevail.”); Monell, 436 U.S.
at 694 (“[I]t is when execution of a government’s policy or
10                                                 No. 02-2267

custom, whether made by its lawmakers or by those
whose edicts or acts may fairly be said to represent official
policy, inflicts the injury that the government as an entity
is responsible under § 1983.”). “[T]here must be an af-
firmative link between the policy and the particular
constitutional violation alleged.” City of Oklahoma City
v. Tuttle, 471 U.S. 808, 823 (1985).
    Unconstitutional policies or customs can take three forms:
      (1) an express policy that, when enforced, causes a
      constitutional deprivation; (2) a widespread practice
      that, although not authorized by written law or ex-
      press municipal policy, is so permanent and well settled
      as to constitute a “custom or usage” with the force of
      law; or (3) an allegation that the constitutional injury
      was caused by a person with final policy-making
      authority.
Garrison, 165 F.3d at 571-72 (quotations omitted); accord
Perkins v. Lawson, 312 F.3d 872, 875 (7th Cir. 2002);
Brokaw v. Mercer County, 235 F.3d 1000, 1013 (7th Cir.
2000). Palmer claims the defendants’ unconstitutional
policy fits in the second Garrison category because the
defendants were deliberately indifferent to his safety
through their widespread practice at the Marion County
Jail of placing black prisoners in cell blocks referred to
in prison parlance as gladiator cell blocks,2 such as Cell
Blocks 2T and 2W. Palmer asserts the defendants housed
predominantly black prisoners in the cell blocks com-
monly referred to as gladiator cell blocks and that the
Jail’s staff failed to respond to overt acts of violence in
the above referred to gladiator cells in a timely manner. As


2
  According to Palmer, “gladiator” cell blocks are cell blocks in
which correctional officers control and punish the most violent
inmates by allowing the inmates to engage in violence against
each other without the timely intervention by the Jail’s staff.
No. 02-2267                                                   11

discussed in subsequent paragraphs, Palmer’s argu-
ment fails because there is no evidence in the record
supporting his allegations that Marion County Jail had
either a widespread practice of allowing inmates to fight
or that the Jail segregated its inmates according to race.
  Because Palmer bears the burden of proving the defen-
dants’ unconstitutional custom of utilizing gladiator cell
blocks at trial, to defeat summary judgment Palmer must
set forth specific facts showing that there is a genuine
issue of fact remaining regarding the use of gladiator cell
blocks to warrant a trial. Celotex Corp. v. Catrett, 477
U.S. 317, 324 (1986). Palmer claims that he satisfies this
burden because his affidavit states that he “personally
observed” the Marion County Jail’s practice of (1) segregat-
ing inmates by race; (2) placing gang members with non-
gang members; (3) not segregating inmates who feel
threatened; and (4) not intervening to stop inmate-on-
inmate violence in the gladiator cell blocks, although he
makes no specification of when and where the correc-
tional officers failed to intervene other than the incident
in which he was involved. Rule 56(e) of the Federal Rules
of Civil Procedure requires that affidavits be made on
personal knowledge.3 Watson v. Lithonia Lighting, 304
F.3d 749, 751-52 (7th Cir. 2002). Palmer has failed to set
forth how he gained personal knowledge during his incar-
ceration at the Marion County Jail into the Jail’s wide-
spread practice involving gladiator blocks, and we refuse
to speculate. Palmer’s observations of the Jail’s day-to-day
operations over a relatively short period of time and
his alleged personal knowledge of the assaults he and
another inmate suffered fall far short of demonstrating a


3
  Rule 56(e) states, “Supporting and opposing affidavits shall be
made on personal knowledge, shall set forth such facts as would
be admissible in evidence, and shall show affirmatively that the
affiant is competent to testify to the matters stated therein.”
12                                                  No. 02-2267

pattern of events by correctional officers indicative of an
unconstitutional custom or practice. Palmer was incarcer-
ated in the Marion County Jail for about one year, yet has
personal knowledge, according to his affidavit, of only
two incidents4 of inmate-on-inmate violence in which
correctional officers failed to timely intervene. When a
plaintiff chooses to challenge a municipality’s unconstitu-
tional policy by establishing a widespread practice, proof
of isolated acts of misconduct will not suffice; a series
of violations must be presented to lay the premise of
deliberate indifference. Jackson v. Marion County, 66 F.3d
151, 152 (7th Cir. 1995); see also Tuttle, 471 U.S. at 823-24
(“Proof of a single incident of unconstitutional activity is
not sufficient to impose liability under Monell, unless proof
of the incident includes proof that it was caused by an
existing, unconstitutional municipal policy, which policy
can be attributed to a municipal policymaker.”). Palmer’s
alleged personal knowledge of two incidents of miscon-
duct by correctional officers in a period of one year cer-
tainly fails to meet the test of a widespread unconstitu-
tional practice by the Jail’s staff that is so well settled that
it constitutes a custom or usage with the force of law. See
Looper Maint. Serv. Inc. v. City of Indianapolis, 197 F.3d
908, 912 (7th Cir. 1999) (describing a custom or usage as a
practice that, “although not codified in written law or
regulation, is so permanent and well-settled that it has
the force of law”). Essentially, Palmer fails to avoid sum-
mary judgment on his claim that the defendants were
deliberately indifferent to his safety because the record
is devoid of evidence that the Jail’s staff had a wide-
spread practice of allowing violence to occur in any cell
block, let alone specific gladiator cell blocks.



4
  This figure counts the assault of the other Cell Block 2T inmate
discussed by Palmer in his affidavit as a separate incident.
No. 02-2267                                                 13

   Likewise, Palmer’s half-hearted claim that Marion
County Jail officials segregate inmates by race5 also fails
because Palmer has not set forth any information that
would lead one to believe that the Jail’s staff actually
segregate detainees according to race. Palmer has no
personal knowledge of what criteria Jail officials evaluate
to assign inmates to specific cell blocks. See Ford v. Wilson,
90 F.3d 245, 248 (7th Cir. 1996) (holding that the plain-
tiff’s assertions that he was stopped and detained on
account of his race were not allegations of fact within the
plaintiff’s personal knowledge). Palmer concedes that Cell
Blocks 2T and 2W are designated to house the most vio-
lent inmates (black or white) at the Marion County, Indi-
ana Jail, and Palmer does not dispute his classification
as a violent detainee. The only mention in the record that
jailed inmates in the County Jail are segregated by race
is set forth in Palmer’s affidavit. This Court, on numer-
ous occasions, has made it clear that self-serving affida-
vits, without any factual support in the record, are insuffi-
cient to defeat a motion for summary judgment. Albiero v.
City of Kankakee, 246 F.3d 927, 933 (7th Cir. 2001); see
also Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)
(“The object of [Rule 56(e)] is not to replace conclusory
allegations of the complaint or answer with conclusory
allegations of an affidavit.”).
  Palmer argues that to require a greater showing of
an unconstitutional policy than that presented in his
affidavit would be far too burdensome in light of the
unlikelihood that municipalities would publish an unconsti-
tutional policy. Palmer’s point ignores the fact that there
are a number of other avenues to demonstrate a wide-
spread practice of an unconstitutional nature. For example,
during discovery Palmer might have queried Jail officials


5
  In argument before this Court, Palmer described the gladiator
blocks as housing “very few” white inmates.
14                                               No. 02-2267

as to what criteria is used when assigning detainees to
designated cell blocks. See Natale v. Camden County Corr.
Facility, 318 F.3d 575, 584-85 (3d Cir. 2003) (holding that
testimony from a Prison Health Service employee that
there was no policy of ensuring that an inmate in need of
medication would be given medication in the first 72 hours
of incarceration, created a genuine issue of fact as to
whether the municipality was deliberately indifferent to
prisoners’ serious medical needs). Similarly, Palmer could
have obtained raw data from the defendants’ records
regarding cell block assignments as well as the frequency
of inmate-on-inmate assaults. See Walsh v. Mellas, 837
F.2d 789, 793 (7th Cir. 1988) (affirming a finding of § 1983
liability against two prison officials who devised and
operated a security system which ignored the risk of
housing “targeted” inmates6 with members of a vengeful
prison gang). Instead, Palmer points only to his own as-
sault and the fact that there was another beaten detainee
in Cell Block 2T at the same time as specific facts sufficient
to defeat summary judgment. These facts alone demon-
strate nothing more than isolated incidents of inmate-on-
inmate brutality; a showing of isolated incidents does
not create a genuine issue as to whether defendants have
a general policy or a widespread practice of an unconsti-
tutional nature. Jackson, 66 F.3d at 152.
  To the contrary, the undisputed facts tend to show that
the defendants adopted a policy that considered Palmer’s
safety. Immediately after the first assault Palmer was
removed from Cell Block 2W. After identifying his assail-
ants, Palmer was reassigned to a new cell block. Upon
learning of Palmer’s dissatisfaction with his new cell
block assignment, officers provided Palmer the opportu-
nity to choose between his assigned cell and deadlock.


6
  Targeted inmates are inmates who have been singled out for
attack by a prison gang.
No. 02-2267                                               15

Palmer chose the assigned cell. Although the vicious
beating that resulted is both tragic and unfortunate, the
Constitution does not require prison and jail authorities to
ensure the safety of their detainees. Butera, 285 F.3d
at 605.
  Palmer also alleges that the defendant municipalities are
liable under § 1983 because they failed to properly hire,
train, and supervise their correctional officers. Although
liability against a municipality may attach if persuasive
evidence is presented of a training policy or custom, or lack
thereof, which reflects a showing of deliberate indiffer-
ence on the part of a municipality to the constitutional
rights of its inhabitants, City of Canton v. Harris, 489 U.S.
378, 389-92 (1989); Hirsch v. Burke, 40 F.3d 900, 904
(7th Cir. 1994); Smith v. City of Joliet, 965 F.2d 235, 237
(7th Cir. 1992), Palmer’s claim fails because he did not
present so much as a scintilla of evidence that the defen-
dants improperly hired, trained, or supervised the Marion
County Jail’s staff. Because the record is devoid of evi-
dence showing a pattern, custom, or policy of an unconsti-
tutional nature, Palmer’s argument that the defendant
municipalities were deliberately indifferent to his safety,
thereby permitting § 1983 liability, fails.
  Palmer also pled that the defendants negligently trained,
hired, and supervised Jail employees under Indiana law.
Although this Court recently noted that respondeat superior
liability exists in Indiana tort law and that under Indi-
ana law summary judgment is generally not appropriate
in negligence actions, Perkins, 312 F.3d at 876, because
Palmer failed to delineate his negligence claim in his
district court brief in opposition to summary judgment or
in his brief to this Court, his negligence claim is deemed
abandoned. Robin v. Espo Eng’g Corp., 200 F.3d 1081, 1088
(7th Cir. 2000) (holding that a claim not raised in an
appellate brief is abandoned); Laborers’ Int’l Union of
N. Am. v. Caruso, 197 F.3d 1195, 1197 (7th Cir. 1999)
16                                            No. 02-2267

(stating that arguments not presented to the district court
in response to summary judgement motions are waived);
Medley v. City of Milwaukee, 969 F.2d 312, 317 (7th Cir.
1992) (holding that claims not argued on appeal are
abandoned); see also Fed. R. App. P. 28(a)(9)(A) (requiring
the appellant’s brief to include an argument containing
“appellant’s contentions and the reasons for them, with
citations to the authorities and parts of the record on
which the appellant relies”).
                                                AFFIRMED

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-1-03